Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-18,  in the reply filed on June 16, 2022 is acknowledged.

Claims 9-10 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claim 2 is objected to because of the following informalities:  it is suggested that “40” in line 2 be replaced with “40oC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3, 6, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 11 are indefinite because it is not clear whether the limitations inside the parentheses in line 2 of each claim are part of the claim limitation or not. It is suggested that the parentheses be deleted and the claims be reworded.  
	In claim 6, lines 1-2, the phrase “the natural hydrocolloid” lacks support with respect to claim 1 which recites “hydrocolloid” in line 4. Please note that “natural hydrocolloid” in recited in claim 4, not claim 1. 
	Claim 16, being dependent from claim 6, also recites “the natural hydrocolloid” in lines 1-2, hence, inherit the same rejection as in claim 6 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 49012046-A, hereinafter “JP ‘046.”
Regarding claims 1-2, 4-8, 12-14 and 16-18, JP ‘046 teaches a solid, deodorant, fragrance preparation which is composed of (1) a gelling agent (e.g. agar,, Danish Agar, carrageenan), (2) a binder (e.g. CM-cellulose, Me cellulose, starch glycolic acid salt, starch phosphoric acid ester, polyacrylic acid salt, gum arabic, tragacanth gum), (3) a low-molecular weight primary alcohol (e.g. EtOH, PrOH, iso-PrOH), (4) a low-molecular weight polyvalent alcohol (e.g. glycerol, propylene glycol, ethylene glycol) (5) water, and (6) a perfume. In an example, 2 parts (equivalent to 2 wt%)  agar (gelling agent, which reads on the natural hydrocolloid)  and 3 parts CM-cellulose were dissolved in 77 parts (equivalent to 77 wt%)  water by heating (wherein the dissolved mixture reads on the flowable preparation), cooled to 50-55o C, mixed thoroughly with 4 parts EtOH, 2 parts iso-PrOH,  5 parts glycerol, and 7 parts(equivalent to 7 wt%) perfume, rapidly cooled to <40oC, and moulded (see abstract). It is understood that prior to the moulding step, the mixture was portioned to produce multiple solid fragrance preparations, for mass production. Even though JP ‘046 does not teach a textile care use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 
	Regarding claims 3 and 11, even though JP ‘046 does not explicitly disclose the viscosity of the  flowable preparation, i.e., from 10 to 800 Pas, or from 20 to 600 Pas, it would be inherent for the flowable preparation of JP ‘046 to exhibit the same viscosity because the same ingredients with the same proportions have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
	JP ‘046 teaches the limitations of the instant claims. Hence, JP ‘046 anticipates the claims.  

Claims 1-4, 7-8, 11-12 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trage et al. (US 2002/0111280), hereinafter “Trage.” 
	Regarding claims 1-2, 4, 7-8, 12 and 17-18, Trage teaches care agents based on matrix particles having a perfume component and washing-active surfactant components which can be used in body-cleansing compositions and household cleaners (see abstract), which is understood to include textile care.  The matrix particles also contain multifunctional polysaccharides, preferably gellan gum (see paragraphs [0009]-[0010]). Trage also teaches that the matrix particles are prepared as follows: The gellan gum is dissolved in water at about 70oC,  then cooled to about 55oC. (which reads on the flowable preparation), and the perfume component is added.  The solution is homogenized using a high-speed stirrer and cooled to about 45 oC. with stirring.  The solution is stirred throughout the entire preparation.  A dosing pump is used to pump the solution into an ice-cooled aqueous calcium bath with a calcium ion concentration of about 6 mmol (see paragraph [0066]). The washed matrix particles have a spherical diameter of from 3 to 5 mm (see paragraphs [0067]-[0068]). In Example 1, the care agent comprises matrix particles with 10% perfume (see Table 1, paragraph [0079]).  
	Regarding claims 3 and 11, even though Trage does not explicitly disclose the viscosity of the  flowable preparation, i.e., from 10 to 800 Pas, or from 20 to 600 Pas, it would be inherent for the flowable preparation of Trage to exhibit the same viscosity because the same ingredients with the same proportions have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.
	Trage teaches the limitations of the instant claims. Hence, Trage anticipates the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘046 as applied to claims 1-8, 11-14 and 16-18  above.
	Regarding claim 15, JP ‘046 teaches the features as discussed above. As stated above, JP ‘046 teaches that 2 parts (equivalent to 2 wt%)  agar (i.e., natural hydrocolloid)  and 3 parts CM-cellulose were dissolved in 77 parts (equivalent to 77 wt%)  water. JP ‘046, however, fails to disclose 75 wt% water based on the total weight of the solid fragrance preparation.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 5-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trage as applied to claims 1-4, 7-8, 11-12 and 17-18 above.
	Regarding claims 5, 14 and 15, Trage teaches the features as discussed above. Trage, however, fails to specifically disclose the amount of the water in the matrix particles. 
	With respect to the amount of the water in the matrix particles, while Trage is silent as to the specific proportions of the water in the matrix particles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of the water to be non-critical, which means that the proportions can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the water through routine experimentation for best results.
	Regarding claims 6 and 16, Trage teaches the features as discussed above. As discussed above, Trage teaches in Table 1 that the matrix particles comprise 10% perfume. In addition, Trage teaches that the polysaccharide like the gellan gum and perfume component are generally used in the ratio of 1 to 30, preferably 1 to 20 (see paragraph [0013]). Trage, however, fails to specifically disclose the weight of the gellan gum in the matrix particles. 
Considering that Trage teaches that the polysaccharide like the gellan gum and perfume component are generally used in the ratio of 1 to 30, and that the perfume is present in an amount of 10% in the matrix particles, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 10% perfume, 10% gellan gum, 1:1 ratio or 1) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trage as applied to claims 1-4, 7-8, 11-12 and 17-18  above, and further in view of Smets et al. (US 2008/0305982), hereinafter “Smets.”
	Regarding claim 13, Trage teaches the features as discussed above. Trage, however, fails to disclose gelatin. 
	Smets, an analogous art, teaches the equivalency of gellan gum with gelatin as polysaccharides (see paragraph [0101]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the gellan gum of Trage with gelatin because the substitution of art recognized equivalents as shown by Smets is within the level of ordinary skill in the art. In addition, the substitution of one polysaccharide for another is likely to be obvious when it does no more than yield predictable results.

                                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                        /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761